Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Sentinel Funds Prospectus Dated March 28, 2008 as supplemented October 3, 2008 Class A, Class B, Class C, Class D and Class S Sentinel Balanced Fund Sentinel Mid Cap Growth Fund Sentinel Capital Growth Fund Sentinel Mid Cap Value Fund Sentinel Common Stock Fund Sentinel Short Maturity Government Fund Sentinel Conservative Allocation Fund Sentinel Small Company Fund Sentinel Government Securities Fund Sentinel Small/Mid Cap Fund Sentinel Growth Leaders Fund Sentinel U.S. Treasury Money Market Fund Sentinel International Equity Fund This prospectus contains information you should know before investing, including information about risks. Please read it before you invest and keep it for future reference. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Sentinel Funds National Life Drive Montpelier, VT 05604 Table of Contents Sentinel Balanced Fund Sentinel Capital Growth Fund Sentinel Common Stock Fund Sentinel Conservative Allocation Fund Sentinel Government Securities Fund Sentinel Growth Leaders Fund Sentinel International Equity Fund Sentinel Mid Cap Growth Fund Sentinel Mid Cap Value Fund Sentinel Short Maturity Government Fund Sentinel Small Company Fund Sentinel Small/Mid Cap Fund Sentinel U.S. Treasury Money Market Fund Disclosure of Portfolio Securities Principal Investment Risks Share Classes Buying, Selling and Transferring Fund Shares Pricing Fund Shares Dividends, Capital Gains and Taxes Investment Advisors and Portfolio Managers Financial Highlights The Privacy Policy of the Sentinel Funds, Sentinel Asset Management, Inc., Sentinel Financial Services Company and Sentinel Administrative Services, Inc. is included at the back of this booklet following the prospectus. In this prospectus, each Sentinel Fund is referred to individually as a Fund. Sentinel Asset Management, Inc. (Sentinel) is the investment advisor for each Fund. We cannot guarantee that any Fund will achieve its investment objective(s). 2 Sentinel Balanced Fund Investment Objective. The Fund seeks a combination of growth of capital and current income, with relatively low risk and relatively low fluctuations in value. Principal Investment Strategies. The Fund normally invests primarily in common stocks and investment-grade bonds with at least 25% of its assets in bonds and at least 25% of its assets in common stock. When determining this percentage, convertible bonds and/or preferred stocks are considered common stocks, unless these securities are held primarily for income. Sentinel will divide the Funds assets among stocks and bonds based on whether it believes stocks or bonds offer a better value at the time. More bonds normally enhance price stability, and more stocks usually enhance growth potential. Up to 25% of the Funds assets may be invested in securities within a single industry. The Fund may invest without limitation in foreign securities, although only where the securities are trading in the U.S. or Canada and only where trading is denominated in U.S. or Canadian dollars. Sentinels philosophy for the equity portion of the portfolio is based on a long-term view and emphasizes diversification, high quality, valuation discipline and below-average risk. Sentinel looks for securities of superior companies with a positive multi- year outlook offered at attractive valuation levels based on a number of metrics, including value relative to its history, peers and/or market over time, with attractive risk profiles and long-term adjusted returns. Although the Fund may invest in any economic sector, at times it may emphasize one or more particular sectors. The bond portion of the Fund may invest without limitation in bonds in the first through the fourth highest categories of Moodys (Aaa to Baa) and Standard and Poors (AAA to BBB). It may also purchase bonds in the lowest rating categories (C for Moodys and D for Standard and Poors) and comparable unrated securities. However, it will only purchase securities rated B3 or lower by Moodys or lower than B- by Standard and Poors if Sentinel believes the quality of the bonds is higher than indicated by the rating. No more than 20% of the Funds total assets may be invested in lower-quality bonds (e.g., bonds rated below Baa by Moodys or BBB by Standard & Poors). The Fund may make unlimited investments in mortgage-backed U.S. government securities, including pass-through certificates guaranteed by the Government National Mortgage Association (GNMA). Each GNMA certificate is backed by a pool of mortgage loans insured by the Federal Housing Administration and/or the Veterans Administration, and provides for the payment of minimum fixed monthly installments of principal and interest. Timely repayment of principal and payment of interest is guaranteed by the full faith and credit of the U.S. government. The Fund may invest in mortgage-backed securities guaranteed by the Federal National Mortgage Association (FNMA) and by the Federal Home Loan Mortgage Corporation (FHLMC). In all of these mortgage-backed securities, the actual maturity of and realized yield will vary based on the prepayment experience of the underlying pool of mortgages. Securities guaranteed by FNMA and FHLMC are not backed by the full faith and credit of the United States. While the original maximum life of a mortgage-backed security considered for this Fund can vary from 10 to 30 years, its average life is likely to be substantially less than the original maturity of the underlying mortgages, because the mortgages in these pools may be prepaid, refinanced, curtailed, or foreclosed. Prepayments are passed through to the mortgage- backed securityholder along with regularly scheduled minimum repayments of principal and payments of interest. The Fund may engage in dollar roll transactions. In a dollar roll, a Fund sells mortgage-backed or U.S. Treasury securities for delivery in the current month, and simultaneously contracts to buy back securities of the same type, coupon and maturity on a predetermined future date. During the roll period, a Fund forgoes principal and interest paid on the mortgage-backed or U.S. Treasury securities. In return, a Fund receives the difference between the current sales price and the lower forward price for the future purchase (often referred to as the drop), and interest earned on the cash proceeds of the initial sale. A covered roll is a specific type of dollar roll in which the proceeds of a dollar roll are held in a separate account and invested only in high-grade, money-market instruments. The Fund may only invest in covered rolls. In managing the fixed-income portion of the portfolio, the Fund utilizes an active trading approach, which may result in portfolio turnover greater than 100%. The Fund may participate in a securities lending program. The Fund may use derivative instruments (e.g., futures, options and swap agreements) for hedging purposes, and for other investment purposes such as replicating permitted investments, as long as such investments do not have the effect of leveraging portfolio risks. It may establish derivative positions only when immediately thereafter not more than 5% of its total assets are held in derivative positions. The Fund is not required to use hedging and may choose not to do so. The Fund may invest in repurchase agreements, provided the counterparty maintains the value of the underlying securities at not less than 102% of the repurchase price stated in the agreement. Under a repurchase agreement, a Fund purchases bonds and simultaneously agrees to resell these bonds to a counterparty at a prearranged time and specific price. The Fund may invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if Sentinel believes that adverse market or other conditions warrant. This is to attempt to protect the Funds 3 assets from a temporary unacceptable risk of loss. If the Fund takes a temporary defensive position, it may not achieve its investment objective. The Fund may sell a stock to meet redemptions, if the fundamentals of the company are deteriorating or the original investment premise is no longer valid, the stock is trading meaningfully higher than what the portfolio manager believes is a fair valuation, to manage the size of the holding or the sector weighting and/or to take advantage of a more attractive investment opportunity. Principal Investment Risks. The Fund is principally subject to stock market and selection, investment style, sector, general foreign securities, general fixed-income securities, government securities, dollar rolls, lower-quality bonds, zero-coupon and similar bonds, derivatives, not guaranteed, portfolio turnover, repurchase agreements, restricted and illiquid securities, securities lending and temporary defensive position risks. Performance The following bar chart and table provide indications of the risks of investing in the Fund by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for 1, 5 and 10 years (or since inception) compare with those of broad measures of market performance. The bar chart shows changes in the Funds performance for Class A shares for each calendar year over a ten-year period. Sales charges are not reflected in the bar charts. If sales charges were reflected, returns would be less than those shown. How the Fund performed in the past is not necessarily an indication of how the Fund will perform in the future. Inception: 1938 Total Return (%) -2.9 -9.7 98 99 00 01 02 03 04 05 06 07 During the period(s) shown in the above bar chart, the highest return for a quarter was 12.33% (quarter ended June 30, 2003) and the lowest return for a quarter was -9.44% (quarter ended September 30, 2002). Average Annual Total Return The table below compares for the periods shown the average annual returns of appropriate broad-based securities market indexes with the average annual return before taxes for each share class of the Fund, the average annual return after taxes on distributions for the Class A shares of the Fund and the average annual total return after taxes on distributions and redemption for Class A shares of the Fund. The returns for share classes with a sales charge include the effect of the maximum sales charge, including any contingent deferred sales charge that would apply to a redemption at the end of the period, in the case of the Class B, Class C and Class D shares. After-tax returns are shown only for Class A shares and after-tax returns for other classes of shares will vary. After-tax returns are calculated using the historical highest applicable individual federal marginal income tax rates in effect during the relevant period and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts or tax-advantaged education savings accounts, such as qualified tuition programs or Coverdell Education Savings Accounts. As an example, the highest applicable individual federal marginal tax rates in effect for calendar year 2007 were generally 35% for ordinary income dividends (which generally include distributions of short term capital gains), and 15 % for long-term capital gain distributions and qualifying dividend income. However, the historical highest rates applicable during the periods measured and used in the after-tax calculations below may be different from the highest individual marginal income tax rates for 2007. Index returns reflect no deduction for fees, expenses or taxes. For the periods ended Past 10 Years/ December 31, 2007 Past One Year Past 5 Years Since Inception Return Before Taxes: Class A 2.55 Return After Taxes on Distributions: Class A 1.16 Return After Taxes on Distributions and Sale of Fund Shares: Class A 3 3.13 Return Before Taxes: Class B 3.08 Standard & Poors 500 Index 4 5.49 Lehman Brothers U.S. Aggregate Bond Index 5 6.97 Return Before Taxes: Class C 5.92 1 Standard & Poors 500 Index 4 5.49 1 4 For the periods ended Past 10 Years/ December 31, 2007 Past One Year Past 5 Years Since Inception Lehman Brothers U.S. Aggregate Bond Index 5 6.97 1 Return Before Taxes: Class D 1.64 2 Standard & Poors 500 Index 4 5.49 2 Lehman Brothers U.S. Aggregate Bond Index 5 6.97 2 1 From inception on May 4, 1998. 2 From inception on January 4, 1999. 3 Return after taxes on distributions and sale of fund shares may be higher than return before taxes and/or return after taxes on distributions when a net capital loss occurs upon the redemption of fund shares. 4 The Standard & Poors 500 Index consists of 500 stocks chosen for market size, liquidity, and industry group representation. 5 The Lehman Brothers U.S. Aggregate Bond Index is composed of securities from Lehman Brothers Government/Corporate Bond Index, Mortgage-Backed Securities Index, and the Asset-Backed Securities Index. The indexs total return consists of price appreciation/depreciation plus income as a percentage of the original investment. Fees and Expenses These tables describe the fees and expenses that you pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class D Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None None None Maximum Deferred Sales Charge (Load) 1.00% 1 4.00% 2 1.00% 3 6.00% 4 Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fees 5 None Exchange Fees None Annual Fund Operating Expenses (as a percentage of average net assets) Class A Class B Class C Class D Management Fee 6 0.53% 0.53% 0.53% 0.53% Distribution and/or Service (12b-1) Fees 7 0.30% 1.00% 1.00% 0.48% 7 Other Expenses 0.28% 0.47% 0.58% 0.42% Acquired Fund Fees and - Expenses Total Annual Fund Operating Expenses 1.11% 2.00% 2.11% 1.43% Examples These examples are intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. They assume that you invest $10,000 in the Fund for the time periods indicated, that you pay the maximum sales charge that applies to a particular class, that the Funds operating expenses remain the same, and that your investment has a 5% return each year. This assumption is not meant to indicate that you will receive a 5% annual rate of return. Your annual return may be more or less than the 5% used in these examples. Although your actual costs may be higher or lower, based on these assumptions your costs would be as shown below. Amounts shown do not reflect waivers or reimbursements. Class 1 year 3 years 5 years 10 years Class A $ 608 $ 835 $ 1,081 $ 1,784 Class B (if you redeem) Class B (if you do not redeem) Class C (if you redeem) Class C (if you do not redeem) Class D (if you redeem) Class D (if you do not redeem) 1 If you redeem by wire transfer, we assess a wire charge of $20.00. In addition, you pay a deferred sales charge of 1% on certain redemptions of Class A shares made within eighteen months of purchase if you bought them without an initial sales charge as part of an investment of $1,000,000 or more. 2 The maximum deferred sales charge is imposed on shares redeemed in the first two years after purchase. For shares held longer than two years, or longer than one year for purchases over $250,000 in all Funds, the deferred sales charge declines. 3 If shares are redeemed on or before one year after purchase. 5 4 The maximum deferred sales charge is imposed on shares redeemed in the first two years after purchase. For shares held longer than two years, the deferred sales charge declines. 5 The Fund will impose an excessive trading fee of 2% of the amount redeemed, if an investor has a history of excessive trading (generally six or more in and out transactions in a fund within a twelve-month period), or if an investors trading, in the judgment of the Funds, has been or may be disruptive to a Fund. 6 The Fund pays an advisory fee at a rate of 0.55% per annum on the first $200 million of the Funds average daily net assets; 0.50% per annum on the next $200 million of such assets; 0.45% per annum on the next $600 million of such assets; 0.40% per annum on the next $1 billion of such assets and $ 0.35% per annum on such assets over $2 billion. 7 Distribution fees may not be assessed on the shares owned by the NLV Financial Corporation or an affiliate, which may result in an overall distribution fee charged to shareholders of less than the maximum for so long as the investment is maintained. 6 Sentinel Capital Growth Fund Investment Objective. The Fund seeks long-term growth of capital and, secondarily, current income. Principal Investment Strategies. The Fund normally invests primarily in a broad range of common stocks of companies that Sentinel believes have above-average growth potential. Sentinel attempts to identify companies that are expected to grow as a result of the potential long-term return from their investment in research, development, capital spending and market expansion. In addition, Sentinel looks for companies that it perceives to be attractively valued relative to their future growth prospects, as well as to that of the market as a whole. Sentinel utilizes a blended top-down and bottom-up approach. In top-down analysis, focus is on such macroeconomic factors as inflation, interest and tax rates, currency and political climate. In bottom-up analysis, focus is on company-specific variables, such as competitive industry dynamics, market leadership, proprietary products and services, and management expertise, as well as on financial characteristics, such as returns on sales and equity, debt/equity ratios and earnings and cash flow growth. With respect to the Funds current income objective, Sentinel also analyzes a companys dividend-paying characteristics when selecting investments. Fundamental research, which may include the use of corporate financial reports and press releases, company presentations, meetings with management, general economic and industry data supplied by government agencies and trade associations, and research reports provided by Wall Street analysts, is synthesized and analyzed to develop financial and valuation models for each individual company in an attempt to project future sales and earnings growth potential and relative valuations and to facilitate informed investment decisions. Although the Fund may invest in any economic sector, at times it may emphasize one or more particular sectors. The Fund may invest up to 25% of its net assets in securities of foreign issuers, although only where the securities are trading in the U.S. or Canada and only where trading is denominated in U.S. or Canadian dollars. The Fund may use derivative instruments (e.g., futures and options agreements) for hedging purposes, and for other investment purposes such as replicating permitted investments, as long as such investments do not have the effect of leveraging portfolio risks. It may establish derivative positions only when immediately thereafter not more than 5% of its total assets are held in derivative positions. The Fund is not required to use hedging and may choose not to do so. The Fund may participate in a securities lending program. The Fund may invest in repurchase agreements, provided the counterparty maintains the value of the underlying securities at not less than 102% of the repurchase price stated in the agreement. Under a repurchase agreement, a Fund purchases bonds and simultaneously agrees to resell these bonds to a counterparty at a prearranged time and specific price. The Fund may invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for temporary defensive reasons if Sentinel believes that adverse market or other conditions warrant such investment. Such action is an attempt to protect the Funds assets from a temporary unacceptable risk of loss. If the Fund takes a temporary defensive position, it may not achieve its investment objective. Sentinel expects to sell Fund holdings to meet redemptions, when the valuation of the underlying company relative to its future growth rate appears to have become excessive, when the fundamentals of a company are perceived to be deteriorating, or when more attractive alternative investments surface. Principal Investment Risks: The Fund is principally subject to stock market and selection, investment style, sector, general foreign securities, derivatives, not guaranteed, repurchase agreements, securities lending and temporary defensive position risks. Performance The following bar chart and table provide indications of the risks of investing in the Fund by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for 1, 5 and 10 years compare with those of broad measures of market performance. The bar chart shows changes in the Funds performance for Class A shares for each calendar year over a ten-year period. Sales charges are not reflected in the bar charts. If sales charges were reflected, returns would be less than those shown. How the Fund performed in the past is not necessarily an indication of how the Fund will perform in the future. The performance of the Fund prior to March 17, 2006 is based on the adjusted performance of its predecessor, the Bramwell Growth Fund, which had different expenses but substantially similar investment risks. 7 Inception: 1994 1 Total Return (%) -2.4 -16.2 -20.2 98 99 00 01 02 03 04 05 06 07 During the period(s) shown in the above bar chart, the highest return for a quarter was 22.70% (quarter ended December 31, 1998) and the lowest return for a quarter was -16.26% (quarter ended September 30, 2001). 1 Inception date reflects the inception of the Funds predecessor. Average Annual Total Return The table below compares for the periods shown the average annual returns of appropriate broad-based securities market indexes with the average annual return before taxes for each share class of the Fund, the average annual return after taxes on distributions for the Class A shares of the Fund and the average annual total return after taxes on distributions and redemption for Class A shares of the Fund. The returns for share classes with a sales charge include the effect of the maximum sales charge, including any contingent deferred sales charge that would apply to a redemption at the end of the period, in the case of the Class C shares. How the Fund performed in the past before and after taxes is not necessarily an indication of how the Fund will perform in the future. After-tax returns are shown only for Class A and after-tax returns for other classes of shares will vary. After-tax returns are calculated using the historical highest applicable individual federal marginal income tax rates in effect during the relevant period and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts or tax-advantaged education savings accounts, such as qualified tuition programs or Coverdell Education Savings Accounts. As an example, the highest applicable individual federal marginal tax rates in effect for calendar year 2007 were generally 35% for ordinary income dividends (which generally include distributions of short term capital gains), and 15% for long-term capital gain distributions and qualifying dividend income. However, the historical highest rates applicable during the periods measured and used in the after-tax calculations below may be different from the highest individual marginal income tax rates for 2007. Index returns reflect no deduction for fees, expenses or taxes. For the periods ended December 31, 2007 1 Past One Year Past 5 Years Past 10 Years Return Before Taxes: Class A Return After Taxes on Distributions: Class A Return After Taxes on Distributions and Sale of Fund Shares: Class A 2 Return Before Taxes: Class C Russell 1000® Growth Index 3 Standard & Poors 500 Index 4 1 Performance for the Fund prior to its inception on March 17, 2006 is based on the performance of the predecessor Bramwell Growth Fund, which was offered without a sales load, restated to reflect the sales loads of the Class A and Class C shares, respectively. Performance does not reflect the increase in the maximum Rule 12b-1 fees for Class A shares. If it did, returns would be lower. Performance of Class C shares prior to March 17, 2006 has been adjusted for the higher estimated expenses of those shares. 2 Return after taxes on distributions and sale of fund shares may be higher than return before taxes and/or return after taxes on distributions when a net capital loss occurs upon the redemption of fund shares. 3 The Russell 1000® Growth Index measures the performance of those Russell 1000® companies with higher price-to-book ratios and higher forecasted growth values. 4 The Standard & Poors 500 Index consists of 500 stocks chosen for market size, liquidity, and industry group representation. Fees and Expenses These tables describe the fees and expenses that you pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class A Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None Maximum Deferred Sales Charge (Load) 1.00% 1 1.00% 2 Maximum Sales Charge (Load) Imposed on Reinvested None 8 Dividends Redemption Fees 3 None Exchange Fees None Annual Fund Operating Expenses (as a percentage of average net assets) Distribution Total and/or Acquired Fund Annual Fund Management Service Other Fees and Operating Class Fee 4 (12b-1) Fees Expenses Expenses Expenses Class A 0.70% 0.30% 0.28% - 1.28% Class C 0.70% 0.93% 5 1.21% - 2.84% Examples These examples are intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. They assume that you invest $10,000 in the Fund for the time periods indicated, that you pay the maximum sales charge that applies to a particular class, that the Funds operating expenses remain the same, and that your investment has a 5% return each year. This assumption is not meant to indicate that you will receive a 5% annual rate of return. Your annual return may be more or less than the 5% used in these examples. Although your actual costs may be higher or lower, based on these assumptions your costs would be as shown below. Amounts shown do not reflect waivers or reimbursements. Class 1 year 3 years 5 years 10 years Class A $ 624 $ 886 $ 1,167 $ 1,986 Class C (if you redeem) Class C (if you do not redeem) 1 If you redeem by wire transfer, we assess a wire charge of $20.00. In addition, you pay a deferred sales charge of 1% on certain redemptions of Class A shares made within eighteen months of purchase if you bought them without an initial sales charge as part of an investment of $1,000,000 or more. 2 If shares are redeemed on or before one year after purchase. 3 The Fund will impose an excessive trading fee of 2% of the amount redeemed, if an investor has a history of excessive trading (generally six or more in and out transactions in a fund within a twelve-month period), or if an investors trading, in the judgment of the Funds, has been or may be disruptive to a
